Title: Enclosure A: [Emoluments of Surveyors of the Customs for the Year 1790], [5 April 1792]
From: Hamilton, Alexander
To: 


A.








Statement of Emoluments of the Surveyors of the Customs, in the United States, for the year 1790, except in the cases of North Carolina and Rhode Island, which are stated from the time of the operation of the offices in those States, in 1790, to the same period in the year following, so as to embrace likewise one entire year.

Ports
Amount received.
Clerk hire charged
Rent, Fuel, Stationery &c
Nett amount of Emoluments.
Salary allowed by the Collection law.
Additional Salaries proposed.


Portsmouth
344.96




60.


Newbury port
309.88




100.


Gloucester
177.99



50



Salem
395. 1

73.40
321.61.

50.


Beverly
65.14

25   
40.14

80.


Ipswich
26.26

4 80
21.46

80.


Boston








Portland
269. 5

21   
248. 5




Newport
406.11

39.50.
366.61.

50.


North Kingston
1.88.




80.


East Greenwich
9.48

8   
1.48

80.


Warren





80.


Bristol
24.47.

10.  
14.47.

80.


Pawcatuck river
6.86.




80.


Providence
379.11.

65. 9
314. 2

80.


Patuxet
2.32




80.


New London
452.10.

84   
368.10.




Stonington




50.



Middletown
186. 1.

47.12.
138.89.

50


New-Haven
219.39.




50


New York, Hudson,
30   



50
20.


Albany




50.



Little Egg Harbor
11.10

5.40
5.70
80
20


Philadelphia
1848.56
400.
354.67
1093.89




Baltimore,
1126.20
200.







Town Creek,
69.75



50



Saint Mary’s
20.20

13.50.
6.70

80


Lewellensburg,





80.


Norfolk,
815.48
180
66.66
562.82




Suffolk,
4.85



80
20


Smithfield,
10.25.



80
20


Bermuda Hundred,
40.


162.98.

100


Petersburg,
68.12.

84.75

80
20


Richmond,
112.31

35.50
76.81

20


Westpoint,
13.50

30.82

80
20.


Urbanna,
80.56

46.17
34.39
50
20.


Port Royal,
58.82



80
20.


Fredericksburg,




80



Alexandria,
336.94

56.67
280.27

100


Wilmington (N.C.)
328.31

7.50
320.81

100


Beaufort,
26.43



50.
80.


Swansborough,





30.


Hertford,





80.


Winton,





80.


Bennet’s creek,





80.


Plymouth,
20   




80.


Windsor,
11   

13.50.


80.


Shewarkey,
3   




80.


Murfreesborough,
25.50




80.


Nixonton
30.20




80.


Indian Town
27.76

2.
25.76

80.


Curretuck Inlet,





80.


Pasquotank river bridge





80.


Newbiggen Creek





80.


Charleston








Savannah
454.17

42.85.
411.32

50.



Treasury Department,April 4th 1792.
Alexander HamiltonSecretary.

